DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post (US20140252914, “Post”).
Re claim 1, Post discloses an electrostatic machine comprising: 
a drive electrode 14 (fig 2a, para [0021]) and a stator electrode 10 (figs 1a-b, para [0021]) separated by a gap (fig 2b, para [0021]) and forming a capacitor (para [0007], lns 17-29), wherein the drive electrode 14 is configured to move with respect to the stator electrode 10 (fig 2b, para [0021]); 

Re claim 29, Post discloses claim 1 as discussed above and further discloses the drive electrode 14 comprises a drive plate (para [0021], last four lns states 10 & 14 can be planar w/ rounded edges), and wherein the stator electrode 10 comprises a stator plate (para [0021], last four lns states 10 & 14 can be planar w/ rounded edges), and wherein the drive plate and the stator plate are parallel (figs 1-2b).

Claims 1, 13-14, 16, 18, 23-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrowsky et al. (US20160099663, “Petrowsky”).
Re claim 1, Petrowsky discloses a drive electrode (figs 1-8, para [0044], rotor electrode) and a stator electrode (figs 1-8, para [0044]) separated by a gap (figs 1-8, para [0004]) and forming a capacitor (abstract, para [0004] & [0044]), wherein the drive electrode is configured to move with respect to the stator electrode (para [0044]); 
a housing (figs 6-8, para [0044] & [0055]) configured to enclose the drive electrode and the stator electrode (figs 6-8, para [0044] & [0055]), wherein the stator electrode is fixed to the housing (figs 6 & 8); and a dielectric fluid that fills a void defined 
Re claim 13, Petrowsky discloses claim 1 as discussed above and further discloses the dielectric fluid further comprises a compound having a carbonate moiety (para [0090] & claim 2), a nitrile substituted heteroaromatic solvent ([0088] & claim 3); a solvent having cyclic structure and a moiety represented as -OC(O)N-(para [0090] & claim 6), a fluorinated acyclic hydrocarbon (claim 8), or solvent comprising a sulfonyl group (claim 10). 
Re claim 14, Petrowsky discloses claim 1 as discussed above and further discloses the dielectric fluid further comprises a nitrile substituted heteroaromatic solvent ([0088] & claim 3). 
Re claim 16, Petrowsky discloses claim 1 as discussed above and further discloses the dielectric fluid further comprises about 10 wt % 2-pyridinecarbonitrile and about 90 wt % propylene carbonate (para [00] & claim 5). 
Re claim 18, Petrowsky discloses claim 1 as discussed above and further discloses  the dielectric fluid further comprises 3-methyl-2-oxazolidinone, 3-ethyl-2-oxazolidinone, or 3-methyl-1,3-oxazinan-2-one (para [0090] & claim 7). 
Re claim 23, Petrowsky discloses claim 1 as discussed above and further discloses the dielectric fluid further comprises ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dipropyl carbonate, propylene carbonate, methyl butyrate, γ-butyrolactone, N-methylpyrrolidinone, vinylene carbonate, dioxolane, 
Re claim 24, Petrowsky discloses claim 1 as discussed above and further discloses the dielectric fluid further comprises propylene carbonate having a purity of greater than 99% (para [0093] & claim 13). 
Re claim 25, Petrowsky discloses claim 1 as discussed above and further discloses the drive electrode and the stator electrode each comprise a passivation layer formed using a second dielectric in the gap between the drive electrode and the stator electrode, and wherein the second dielectric fluid comprises less than 99 wt % propylene carbonate (claim 14). 
Re claim 28, Petrowsky discloses claim 1 as discussed above, and further discloses a voltage sourced inverter 935 configured to convert direct current power into alternating current power via a plurality of switches 910, wherein a plurality of inductors 930 is electrically connected between the drive electrode, the stator electrode, and the plurality of switches (figs 9b & 9d, para [0062], claim 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Higuchi et al. (JP07298647, “Higuchi”, using machine translation).
Re claim 27, Post discloses claim 1 as discussed above, but is silent with respect to a current sourced inverter configured to convert direct current power into alternating current power via a plurality of switches, wherein the current sourced inverter is configured to provide the alternating current power across the drive electrode and the stator electrode, and wherein no passive electrical components are electrically connected between the drive electrode, the stator electrode, and the plurality of switches.
Higuchi discloses a current sourced inverter (fig 1) configured to convert direct current power into alternating current power via a plurality of switches Trah-Trcl (fig 1), wherein the current sourced inverter is configured to provide the alternating current power across the drive electrode and the stator electrode (figs 1 & 10-11, pg 3, lns 12-16 & 33-37), and wherein no passive electrical components are electrically connected between the drive electrode, the stator electrode, and the plurality of switches Trah-Trcl (fig 1).
.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Horst (US20050006980, “Horst”).
Re claim 31, Post discloses claim 1 as discussed above, but is silent with respect to the housing comprises at least one of polypropylene, acetal, ultra-high-molecular-weight (UHMW) polyethylene, polyetherimide, and polytetrafluoroethylene (PTFE).
Horst discloses the housing (fig 9, para [0086]) is made of plastic (para [0086], last 10 lns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Post to comprise plastic, as disclosed by Horst, in order to form a non-conductive housing, as taught by Horst (para [0086], last 10 lns).

Re claim 32, Post discloses claim 1 as discussed above, but is silent with respect to the dielectric fluid further comprises a drag reducing agent selected from the group consisting of poly-isobutylene, polyethylene oxide, polyacrylamide, polysaccharides, surfactants, solid particle suspensions, and a combination of any two or more thereof.
Horst discloses the dielectric fluid further comprises a drag reducing agent selected from the group consisting of poly-isobutylene, polyethylene oxide, polyacrylamide, polysaccharides, surfactants, solid particle suspensions, and a combination of any two or more thereof (para [0102], teaches glass beads added to dielectric fluid to prevent frictional drag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dielectric fluid of Post to include solid particle suspension, as disclosed by Horst, in order to prevent frictional drag, as taught by Horst (para [0102]).
Allowable Subject Matter
Claims 2-3, 6-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The main reason for indicating claim 2 and its dependent claims 3 and 6-7 allowable is the inclusion of the limitations, inter alia, of:
“the ester is a compound of formula R-C(O)O-R', wherein R and R' are individually a substituted or unsubstituted alkyl or alkenyl group.”
The closest prior art Post (US20140252914), Petrowsky et al. (US20160099663) and Hill et al. (DE4035750) alone or in combination disclose the above limitation. 
Post discloses the ester is a natural ester dielectric FR3 (para [0024]), which does not have the claimed formula of claim 2.
Petrowsky and Hill disclose carbonate esters (Petrowsky, para [0089]-[0090]; Hill pg 3, 2nd to last paragraph), which does not have the claimed formula of claim 2.

	
The main reason for indicating claim 8 allowable is the inclusion of the limitations, inter alia, of:
“the ester is a compound of formula ROC(O)CR''C(O)OR', wherein R, R', and R'' are individually a substituted or unsubstituted alkyl or alkenyl group.”
The closest prior art Post (US20140252914), Petrowsky et al. (US20160099663) and Hill et al. (DE4035750) alone or in combination disclose the above limitation. 
Post discloses the ester is a natural ester dielectric FR3 (para [0024]), which does not have the claimed formula of claim 8.
Petrowsky and Hill disclose carbonate esters (Petrowsky, para [0089]-[0090]; Hill pg 3, 2nd to last paragraph), which does not have the claimed formula of claim 8.

The main reason for indicating claim 11 and its dependent claim 12 allowable is the inclusion of the limitations, inter alia, of:
“the ester is a high dielectric malonate.”
The closest prior art Post (US20140252914), Petrowsky et al. (US20160099663) and Hill et al. (DE4035750) alone or in combination disclose the above limitation. 
Post discloses the ester is a natural ester dielectric FR3 (para [0024]), which is not a high dielectric malonate.
Petrowsky and Hill disclose carbonate esters (Petrowsky, para [0089]-[0090]; Hill pg 3, 2nd to last paragraph), which is not a high dielectric malonate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill et al. (DE4035750, fig 1, pg 3, electrostatic machine w/ fluid dielectric of propylene carbonate) and Ge et al. (EVALUATION OF DIELECTRIC FLUIDS FOR MACRO-SCALE ELECTROSTATIC ACTUATORS AND MACHINERY, 2014 IEEE, PGS 1457-1464; discloses comb electrodes w/ adjustable gap submerged in vegetable base dielectric oil & FR3-see Table I, figs 3-5, pg 1460 part B to pg 1463, 1st two paragraphs) disclose at least claim 1.
Ullmann’s Encyclopedia of Industrial Chemistry discloses carbonic esters (pgs 45-47).
Cargill FR3 Fluid Technical Details web page showing FR3 is a natural ester.
Felici discloses an electrostatic machine with a liquid dielectric (fig 1, col 4, lns 29-36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                       
/ERIC JOHNSON/Examiner, Art Unit 2834